DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-143306 was received on 30 September 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 25 August 2021 have been considered by the examiner.

Drawings
The drawings filed on 25 August 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakigahara et al. (JPWO2020040205A1, using US PGPub 2021/0170767 for translation purposes).
With regard to Claim 1, Kakigahara discloses a recording device (Fig. 7; printing apparatus 10; ¶0019) comprising: 
a storage unit configured to store a medium (¶0027; sheet storing space 15; Fig. 7); 
a recording unit configured to dispense a liquid droplet onto the medium transported from the storage unit to perform recording (head 24; Fig. 7; ¶0030); 
a discharge unit configured to discharge the medium on which recording was performed (Fig. 7; ¶0026; discharge port 13); and 
an imaging unit (CIS 27; ¶0044) disposed on a transport path running from the storage unit (Fig. 7), past the recording unit (Fig. 7; head 24), to the discharge unit (Fig. 7, discharge port 13), the imaging unit (CIS 27) being configured to capture an image of the medium on which recording was performed (¶0044, reading sensor provided so as to detect a defect in an image formed on the sheet by the printing head 24); 
wherein a restricting wall narrowing a space above the medium on the transport path is provided between the recording unit and the imaging unit (Fig. 7; both the circuit board 17A and front surface wall 14A act as restricting wall; ¶0019, 0021; ¶0072).

With regard to Claim 6, Kakigahara further discloses wherein the imaging unit (Fig. 7; CIS 27) is disposed between the recording unit (24) and the discharge unit (discharge port 13, left side of CIS 27 as shown).

With regard to Claim 17, Kakigahara further discloses wherein a width dimension, intersecting a transport direction of the medium, of the restricting wall is longer than a width dimension, intersecting the transport direction of the medium, of the imaging unit (Figs. 1, 7, width direction of wall 14A longer than depth of wall as shown).

Claims 8, 13, and 15-16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanazawa et al. (US PGPub 2013/0101329 A1), hereinafter Kanazawa.
With regard to Claim 8, Kanazawa discloses a recording device (Fig. 1) comprising: 
a storage unit configured to store a medium (¶0036; Fig. 1; sheet feeding unit 1); 
a recording unit configured to dispense a liquid droplet onto the medium transported from the storage unit to perform recording (Fig. 1; print unit 4; ¶0038); 
a cutting unit configured to cut the medium on which recording was performed (cutting unit 6; ¶0040; Fig. 1); 
a discharge unit configured to discharge the cut medium(¶0042; discharge-conveying unit 10); and 
an imaging unit (inspection unit 5; ¶0039; Fig. 1) disposed on a transport path running from the storage unit (Fig. 1), past the recording unit (print unit 4), to the cutting unit (cutting unit 6) and the discharge unit (10), 
the imaging unit (inspection unit 5) being configured to capture an image of the medium on which recording was performed (¶0039); 
wherein a restricting wall (Fig. 9; paper guide 410) narrowing a space above the medium on the transport path is provided (Fig. 9; ¶0064) between the imaging unit and the cutting unit (¶0062, paper guide 410 is upstream of cutter 402 and inspection unit 5 is upstream of cutting unit 6, see Figs. 1-2).

With regard to Claim 13, Kanazawa further discloses wherein the imaging unit (inspection unit 5) is disposed between the recording unit (print unit 4) and the cutting unit (cutting unit 6; see Fig. 1).

With regard to Claim 15, Kanazawa further discloses wherein the imaging unit is disposed between the cutting unit and the discharge unit (Fig. 1; inspection unit 5 physically disposed between cutting unit 6 and discharge unit 10).

With regard to Claim 16, Kanazawa further discloses wherein the restricting wall is disposed between the imaging unit and the cutting unit (¶0062, paper guide 410 is upstream of cutter 402 and inspection unit 5 is upstream of cutting unit 6, see Figs. 1-2), and another restricting wall narrowing the space above the medium on the transport path is disposed between the recording unit and the cutting unit ¶0048, Lines 11-13, sheet guiding member between every conveyance roller pair, though not pictured in Fig. 4; ¶0064; paper guides disposed on the upstream and downstream sides of conveyance direction of the rollers; Fig. 9; multiple paper guides acting as narrowing restricting walls with recording unit upstream of cutters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kakigahara, in view of Teshima (US PGPub 2010/0110470 A1).
With regard to Claim 2, Kakigahara does not explicitly disclose wherein the transport path has a curved path provided between the storage unit and the recording unit, the curved path being configured to invert and transport the medium to the recording unit, and the imaging unit is disposed between the curved path and the recording unit.
The secondary reference of Teshima discloses wherein the transport path has a curved path (Fig. 1; return path 70; ¶0024) provided between the storage unit (Fig. 1; supply stack 24) and the recording unit (heads 2), the curved path being configured to invert and transport the medium to the recording unit (Fig. 1; ¶0024), and the imaging unit (image sensor 52) is disposed between the curved path (Fig. 1; ¶0030; curved path 71-74) and the recording unit (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the curved path of Teshima, with the recording device of Kakigahara, in order to perform two-sided printing, as taught by Teshima (¶0003).

With regard to Claim 4, Kakigahara does not explicitly disclose wherein the transport path between the curved path and the recording unit is inclined downward from an upper end of the curved path toward a dispensing surface of the recording unit where the liquid droplet is dispensed, and at least a portion of the imaging unit is disposed between the upper end of the curved path and the dispensing surface of the recording unit in a height direction.
The secondary reference of Teshima discloses wherein the transport path (31) between the curved path (71-74) and the recording unit (2) is inclined downward from an upper end of the curved path (branch point of 31) toward a dispensing surface of the recording unit where the liquid droplet is dispensed (Fig. 1; heads 2), and at least a portion of the imaging unit (52) is disposed between the upper end of the curved path  (branch point of 31) and the dispensing surface of the recording unit in a height direction (heads 2; Fig. 1).

With regard to Claim 5, Kakigahara does not explicitly disclose wherein a transport roller is disposed transporting the medium along an outer circumferential surface of the curved path.
The secondary reference of Teshima discloses wherein a transport roller is disposed transporting the medium along an outer circumferential surface of the curved path (Fig. 1; rollers 75-79).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kakigahara, in view of Kanazawa et al. (US PGPub 2013/0101329 A1), hereinafter Kanazawa.
With regard to Claim 7, Kakigahara further discloses wherein a cutting unit (cutter 28; Fig. 7; ¶0045) configured to cut the medium is provided between the recording unit and the discharge unit (Fig. 7), the imaging unit (CIS 27) is disposed between the recording unit (24) and the cutting unit (28), the restricting wall (14A and 17A) is disposed between the recording unit (24) and the imaging unit (CIS 27), however Kakigahara does not explicitly disclose another restricting wall narrowing a space above the medium on the transport path is disposed between the imaging unit and the cutting unit.
The secondary reference of Kanazawa discloses a restricting wall (Fig. 9; paper guide 410) narrowing a space above the medium on the transport path is disposed between the imaging unit and the cutting unit (Fig. 9; ¶0064; ¶0062, paper guide 410 is upstream of cutter 402 and inspection unit 5 is upstream of cutting unit 6, see Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the restricting wall of Kanazawa, with the recording device of Kakigahara, in order to guide the paper to be cut so as not to interfere with an operation area of the cutter, as disclosed by Kanazawa (¶0064).

With regard to Claim 18, Kakigahara further discloses a control unit configured to determine a status of recording by the recording unit based on information captured by the imaging unit (¶0044; ¶0021).  Kakigahara discloses a circuit board which controls operation panel, but does not explicitly disclose a control unit to control the imaging unit.  Although, this function is seen as an inherent feature of the device, since some type of controller must be present in order for the image sensor to operate within the printer and function as intended.
Nevertheless, the secondary reference of Kanazawa discloses a control unit configured to determine a status of recording by the recording unit based on information captured by the imaging unit (¶0039; ¶0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control unit of Kanazawa, with the recording device of Kakigahara, in order to control operations of each unit of the printer, as taught by Kanazawa (¶0043).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kakigahara, in view of Kanazawa, and further in view of Yasumoto et al. (US PGPub 2020/0062004 A1), hereinafter Yasumoto.
With regard to Claim 19, Kakigahara-Kanazawa does not explicitly disclose a notification unit configured to notify a determination result based on a determination result from the control unit.
The tertiary reference of Yasumoto discloses a notification unit configured to notify a determination result based on a determination result from the control unit (¶0091, capturing an image with  an imaging unit and control unit sends results obtained to display unit 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification unit of Yasumoto, with the combination of Kakigahara-Kanazawa, in order to display the results to the user for any adjustment needed, as taught by Yasumoto (¶0091).

Claims 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa, in view of Teshima.
With regard to Claim 9, Kanazawa further discloses wherein the transport path has a curved path (Fig. 1) provided between the storage unit (discharge tray 12) and the recording unit (print unit 4).
Kanazawa does not disclose the curved path being configured to invert and transport the medium to the recording unit, and the imaging unit is disposed between the curved path and the recording unit.
The secondary reference of Teshima discloses a curved path being configured to invert and transport the medium to the recording unit (Fig. 1; ¶0024; return path 70), and the imaging unit (image sensor 52; ¶0030) is disposed between the curved path (Fig. 1; return path and curved path 70/71) and the recording unit (print heads 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inverting path of Teshima, with the recording device of Kanazawa, in order to perform two-sided printing, as taught by Teshima (¶0003).

With regard to Claim 11, Kanazawa does not explicitly disclose wherein the transport path between the curved path and the recording unit is inclined downward from an upper end of the curved path toward a dispensing surface of the recording unit where the liquid droplet is dispensed, and at least a portion of the imaging unit is disposed between the upper end of the curved path and the dispensing surface of the recording unit in a height direction.
The secondary reference of Teshima discloses wherein the transport path (31) between the curved path (71-74) and the recording unit (2) is inclined downward from an upper end of the curved path (branch point of 31) toward a dispensing surface of the recording unit where the liquid droplet is dispensed (Fig. 1; heads 2), and at least a portion of the imaging unit (52) is disposed between the upper end of the curved path  (branch point of 31) and the dispensing surface of the recording unit in a height direction (heads 2; Fig. 1).

With regard to Claim 12, Kanazawa does not explicitly disclose wherein a transport roller is disposed transporting the medium along an outer circumferential surface of the curved path.
The secondary reference of Teshima discloses wherein a transport roller is disposed transporting the medium along an outer circumferential surface of the curved path (Fig. 1; rollers 75-79).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa, in view of Kakigahara.
With regard to Claim 14, Kanazawa further discloses wherein the restricting wall is disposed between the imaging unit and the cutting unit (¶0062, paper guide 410 is upstream of cutter 402 and inspection unit 5 is upstream of cutting unit 6, see Figs. 1-2), however, Kanazawa does not explicitly disclose another restricting wall narrowing a space above the medium on the transport path is disposed between the recording unit and the imaging unit.
The secondary reference of Kakigahara discloses a restricting wall narrowing a space above the medium on the transport path is disposed between the recording unit and the imaging unit (Fig. 7; wall 14A and circuit board 17A acting as a wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the restricting wall of Kakigahara with the recording device of Kanazawa, in order to position the post-processing units outside of the printer casing, as taught by Kakigahara (¶0072; Fig. 7).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 3 is that applicants claimed invention includes a recording device wherein a cutting unit configured to cut the medium on which recording was performed on a first surface thereof is provided between the recording unit and the discharge unit, the transport path includes an inversion path configured to invert and transport the medium cut by the cutting unit and to merge upstream of the curved path, and the recording unit dispenses the liquid droplet onto a second surface opposite from the first surface of the medium inverted and transported by the inversion path.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 10 is that applicants claimed invention includes a recording device wherein the cutting unit cuts the medium on which recording was performed on a first surface thereof, the transport path includes an inversion path configured to invert and transport the medium cut by the cutting unit and to merge upstream of the curved path, and the recording unit dispenses the liquid droplet onto a second surface opposite from the first surface of the medium inverted and transported by the inversion path.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853